The verdict was rendered in favor of the defendant in error on July 10, 1909. Motion for a new trial was filed on July 12, 1909, and overruled on August 17, 1909, at which time the plaintiff in error was allowed 90 days in which to prepare and serve case-made, and the defendant in error 20 days in which to suggest amendments; the case-made to be settled on 5 days' notice.
On November 1, 1909, the trial judge granted an extension of time in which to make and serve case-made for an additional 60 days from that date; the defendant in error being allowed 10 days to suggest amendments, the case-made to be settled on 5 days' notice. On December 20, 1909, the attorneys for the defendant in error accepted service of the case-made; but the order of November 1, 1909, allowing additional time in which to make and serve case-made, does not appear to have been filed with the clerk of the lower court, or made a part of the record of said court. This was essential. Ellis et al. v. Carr,25 Okla. 874, 108 P. 1101; Springfield Fire   Marine Ins. Co. v.Gish, Brook   Co., 23 Okla. 824, 102 P. 708.
The motion to dismiss the proceeding in error is sustained.
All the Justices concur.